                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:13-CR-199-BO-l
                                No. 5:18-CV-179-BO

RONALD EARL MCCULLOUGH,                              )
         Petitioner,                                 )
                                                     )
       v.                                            )                      ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
          Respondent.                                )
~~~~~~~~~~~~~~~~~)


       This cause comes before the Court on petitioner's motion to amend his motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255. [DE 287]. The law is well settled that

leave to amend a pleading should be denied only when the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the moving party, or the amendment

would be futile." Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (emphasis in

original, internal quotation marks and citation omitted).

       For good cause shown, petitioner's motion to amend his Section 2255 motion is

GRANTED. Respondent is directed to respond to petitioner's amended Section 2255 motion

[DE 287] within thirty days.


SO ORDERED, this _J_ day of October, 2018.




                                             ~!::!!
                                                DIS~E
                                              UNITED STATES
